
	
		II
		109th CONGRESS
		2d Session
		S. 2786
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2006
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to permit access to
		  databases maintained by the Federal Emergency Management Agency for purposes of
		  complying with sex offender registry and notification laws, and for other
		  purposes.
	
	
		1.Requirement for access to
			 FEMA databases to comply with sex offender registry and notification
			 lawsSection 552a(b) of title
			 5, United States Code, is amended—
			(1)in paragraph (11),
			 by striking or at the end;
			(2)in
			 paragraph (12), by striking the period at the end and inserting ;
			 or; and
			(3)by adding at the
			 end the following:
				
					(13)disclosure of a
				record—
						(A)contained in a
				system of records maintained by the Federal Emergency Management Agency
				regarding assistance provided to individuals in connection with a major
				disaster or emergency (as those terms are defined in section 102 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122));
				and
						(B)for purposes of
				disclosure to another government agency or to an instrumentality of any
				governmental jurisdiction within or under the control of the United States for
				purposes of complying with a Federal or State sex offender registry or
				notification
				law.
						.
			2.Disclosure of records
			 maintained by nongovernmental organizations providing evacuation
			 assistanceTitle III of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141
			 et seq.) is amended by adding at the end the following:
			
				326.Disclosure of
				records maintained by nongovernmental organizations providing evacuation
				assistance
					(a)In
				generalAs a condition of receipt of Federal funds under this Act
				for services related to evacuating individuals from an area in response to a
				hazard (as that term is defined in section 602) or threat of a hazard, a
				nongovernmental organization shall provide assurances satisfactory to the
				President that the organization shall disclose to the Federal Government or a
				State or local government, upon written request, records maintained by the
				organization in connection with such services, if the purpose of the disclosure
				is to permit the Federal Government or a State or local government to comply
				with a Federal or State sex offender registry or notification law.
					(b)Liability
				protection
						(1)In
				generalNotwithstanding any other provision of law and except as
				provided in paragraph (2), a civil action against an organization or any
				employee of an organization for damages related to the disclosure of a record
				to the Federal Government or a State or local government under subsection (a)
				may not be brought in any Federal or State Court.
						(2)False
				informationParagraph (1) shall not apply if—
							(A)the information
				disclosed is false; and
							(B)the person
				providing the information knew that the information was
				false.
							.
		
